Citation Nr: 0030991	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-13 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).

3.  Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran had active duty from April 1944 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of January 1999, which denied entitlement to service 
connection for the cause of the veteran's death on a direct 
basis, as well as entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318, and July 1999, which denied 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151.  Although her substantive appeals have 
only addressed the § 1151 aspect of her claim, she has not 
expressly limited her claim to that theory.  The United 
States Court of Appeals for Veterans Claims ("Court") has 
held that, where an appellant did not "at any time expressly 
limit her DIC claim to entitlement pursuant to section 1310 
or any other particular legal avenue of relief," and where 
the veteran had been in receipt of a 100 percent rating at 
the time of his death, VA, on remand, must reconsider the 
claim under 38 U.S.C.A. § 1318 as well.  Timberlake v. Gober, 
14 Vet.App. 122 (2000); see also Schroeder v. West, 212 F.3d 
1265 (Fed.Cir.2000).  Accordingly, the Board considers the 
issues to be as set forth on the title page of this decision.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran died in September 1998, at the age of 83 years, 
in a VA Medical Center.  According to the death certificate, 
the cause of death was generalized debilitation, due to 
multiple decubiti, due to dementia, with hypothyroidism, 
cancer of the prostate, and chronic anemia also noted as 
significant conditions contributing to death, but not 
resulting in the underlying cause.  At the time of his death, 
service connection was in effect for bilateral hearing loss, 
which had been evaluated as 100 percent disabling since June 
1992.   

The appellant contends that the decubitus ulcers noted as a 
cause of death resulted from improper treatment by the VA.  
Where any veteran suffers an injury, or an aggravation of an 
injury, as a result of VA hospitalization, medical, or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation, including DIC, 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A. § 1151 (West Supp. 
2000).  It is further provided that the disability must be 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instances of fault on the part 
of VA medical personnel during VA hospitalization, treatment 
or examination or that it must be due to an event not 
reasonably foreseeable during VA hospitalization, treatment 
or examination.  Id. 

The evidence shows that the veteran was hospitalized in 
October 1997, and again from November 1997 until his death in 
September 1998 in a VA facility.  By the time of his death, 
he was in a chronic vegetative state and had developed 
multiple decubitus ulcers.  Particularly in view of the 
Veterans Claims Assistance Act, a medical opinion is required 
to determine whether the decubitus ulcers were caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or other instances of fault on the part of VA 
medical personnel during VA hospitalization, whether such 
were reasonably foreseeable.  See Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  

Concerning the issue of entitlement to service connection for 
the cause of the veteran's death on a direct basis, the 
appellant has contended that the dementia which was noted as 
a cause of death could have been caused by the same injury in 
service which caused hearing loss.  As pertinent to this 
issue, the new law requires that she be notified of the 
evidence that is necessary to substantiate her claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  Therefore, she must be informed that 
evidence is required to support her claim that the veteran's 
hearing loss in service was caused by an injury, and that 
such injury also caused dementia.  

The veteran's representative, in arguments presented to the 
Board in August 2000, raised the issue of consideration under 
38 U.S.C.A. § 1318, based on theoretical entitlement.  The 
Court has interpreted 38 U.S.C.A. § 1318 as requiring that an 
analysis of the evidence must be undertaken to determine 
whether the veteran hypothetically would have been entitled 
to a 100 percent rating, either under the rating schedule or 
on the basis of unemployability, for the 10-year period 
immediately preceding his death.  Carpenter v. West, 11 Vet. 
App. 140 (1998); Wingo v. West, 11 Vet. App. 307 (1998).  
(Although VA recently revised 38 C.F.R. § 3.22, the 
regulation implementing 38 U.S.C.A. § 1318, to limit 
hypothetical entitlement to cases involving clear and 
unmistakable error by the VA, the effective date of the 
regulation was January 21, 2000; since the prior version, as 
interpreted by the Court, is clearly more favorable to the 
appellant, her case is not affected by that regulation.  See 
Karnas v. Derwinski, 1 Vet.App. 308 (1991); 65 Fed. Reg. 
3388-3392 (Jan. 21, 2000).)  In determining hypothetical 
entitlement, the RO should also consider whether a total 
rating based on individual unemployability due to service-
connected disability was warranted when the veteran was 
awarded an 80 percent schedular rating for his hearing loss 
in August 1985.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should arrange for the claims 
file to be reviewed by an appropriate 
specialist for an opinion as to the 
likely etiology of decubitus ulcers which 
led to the veteran's death.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
decubitus ulcers, or other signs of 
"generalized debilitation" were caused 
or aggravated by VA treatment.  If it is 
determined that such did result from VA 
treatment, the examiner should provide an 
opinion as to whether any such disability 
was due to carelessness, negligence, lack 
of proper skill, error in judgment or 
similar instances of fault on the part of 
VA medical personnel.  If not, the 
examiner must provide an opinion as to 
whether the decubitus ulcers were 
reasonably foreseeable during the VA 
hospitalization.  A complete rationale 
must be provided for any opinion 
expressed.  The examiner's report should 
be associated with the claims folder.  

2.  The RO should consider whether the 
appellant may be entitled DIC benefits, 
pursuant to 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22 (as in effect prior to 
January 21, 2000), on the basis of 
"hypothetical entitlement."  See 
Carpenter, Weaver, supra.  Specifically, 
since a 100 percent rating was in effect 
from June 1992 until the veteran's death, 
the RO should consider whether the 
deceased veteran hypothetically may have 
been entitled to receive 100- percent 
disability compensation for service-
connected hearing loss for the period 
from September 1988 to June 1992, either 
on a schedular basis, or due to 
individual unemployability.  Such 
consideration should include whether a 
total rating based on individual 
unemployability due to service-connected 
disability was warranted when the veteran 
was awarded an 80 percent schedular 
rating for his hearing loss in August 
1985. 

3.  Concerning the issue of entitlement 
to service connection for the cause of 
the veteran's death on a direct basis, 
appellant should be notified that for any 
assistance in developing that claim, she 
must submit evidence substantiating her 
claim that the veteran's inservice 
hearing loss was caused by an injury, and 
that such injury also caused dementia.  
If there is medical evidence to support 
her assertions, she should either submit 
such evidence, or provide VA with 
identifying information and 
authorizations for the release of such 
records, so that VA may obtain the 
records directly from the treatment 
provider.  VA must make reasonable 
efforts to obtain any records of 
treatment identified by the appellant.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

